Case: 20-30191     Document: 00516531068          Page: 1    Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 2, 2022
                                   No. 20-30191
                                                                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hiking Dupre,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:04-CR-28-1


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Per Curiam:*
          In 2004, a jury convicted Hiking Dupre of one count of possessing
   with intent to distribute more than five grams of cocaine base within 1,000
   feet of a public playground, in violation of 21 U.S.C. §§ 841(a)(1),
   841(b)(1)(B), and 860 (“Count One”); one count of using and carrying a
   firearm during and in relation to a drug trafficking crime, in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30191      Document: 00516531068           Page: 2    Date Filed: 11/02/2022




                                     No. 20-30191


   U.S.C. § 924(c) (“Count Two”); and one count of possessing a firearm by a
   felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (“Count Three”).
   The presentence report (“PSR”) calculated a guidelines range of 130 to 162
   months imprisonment. The district court departed upwards and sentenced
   Dupre to 240 months on Count One, 60 months on Count Two to run
   consecutively, and 120 months on Count Three to run concurrently. This
   court affirmed on direct appeal. See United States v. Dupre, 253 F. App’x 389,
   390 (5th Cir. 2007).
          Dupre twice failed to have his sentence reduced for Count One under
   the First Step Act (the “Act”). He filed the instant pro se motion under
   Section 404 of the Act. Under the Act, Dupre’s guidelines range for Count
   One is 41 to 51 months. The district court denied Dupre’s requested
   reduction. It expressed “concern[]” about “the extensive nature of Dupre’s
   criminal history” because that history “reflect[ed] a propensity for violence
   and drug activity.” It then listed Dupre’s three prior juvenile and three prior
   adult convictions, as well as twelve “bare” arrest records listed in the PSR.
   The court also detailed Dupre’s worrisome post-conviction behavior,
   including possession of a dangerous weapon, assault, fighting, threatening
   bodily harm, and possession of intoxicants. Based on Dupre’s “troubling”
   and “extensive” criminal activity, as well as his demonstrated “inability to
   follow rules and refrain from improper behavior,” the court denied his
   motion.
          Dupre appeals, arguing the district court erred by relying on his bare
   arrest records to deny his motion for a sentence reduction. We affirm.
                                          I.
          As an initial matter, the parties dispute the standard of review. A
   district court’s decision whether to reduce a sentence pursuant to the First
   Step Act is generally reviewed for abuse of discretion. United States v. Batiste,




                                          2
Case: 20-30191      Document: 00516531068           Page: 3    Date Filed: 11/02/2022




                                     No. 20-30191


   980 F.3d 466, 469 (5th Cir. 2020); United States v. Jackson, 945 F.3d 315, 319
   & n.2 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020). The government
   contends, however, that plain-error review applies because Dupre did not
   raise the propriety of relying on his bare arrest records in the district court.
          We disagree. Dupre could not have taken issue with the district
   court’s reasons for denying his motion before the court stated them. And
   “[i]f a party does not have an opportunity to object to a ruling or order, the
   absence of an objection does not later prejudice that party.” Fed. R. Crim.
   P. 51(b). So here. Because Dupre lacked the opportunity to object to the
   district court’s reasoning, we review for abuse of discretion. See, e.g., United
   States v. Lindsey, 527 F. App’x 700, 703 (10th Cir. 2013) (“The Government
   argues plain error review applies to Defendant’s first argument because
   Defendant did not raise it before the district court . . . But Defendant’s
   argument is that the court failed to consider a relevant factor when it denied
   his motion. This was not an argument Defendant could raise prior to the
   court’s decision, because the alleged error had not yet occurred.”).
                                          II.
          “A court abuses its discretion when the court makes an error of law or
   bases its decision on a clearly erroneous assessment of the evidence.” Batiste,
   980 F.3d at 469 (cleaned up). Dupre argues the district court abused its
   discretion by impermissibly relying on bare arrest records to deny him a
   reduction. According to Dupre, without those arrest records, the court’s
   assessment of his criminal history and propensity for violence was erroneous.
   We disagree.
          Quite apart from Dupre’s arrest record, the district court had ample
   reasons to conclude that Dupre has a propensity for violence and an extensive
   criminal history. As the court noted, it had originally—in Dupre’s initial




                                           3
Case: 20-30191        Document: 00516531068              Page: 4      Date Filed: 11/02/2022




                                         No. 20-30191


   sentencing1—relied on his “extensive criminal history stemming back to
   when he was adjudicated guilty as a juvenile in 1994 for taking a gun to
   school” as well as a criminal history that “reflects a propensity for violence
   and drug activity.” It then listed three juvenile offenses: (1) carrying a firearm
   by a student and aggravated assault, (2) resisting an officer, and (3) carrying
   a concealed weapon; three adult offenses: (1) possessing a firearm with
   narcotics, resisting an officer, and flight from an officer, (2) theft of property,
   and (3) possessing crack cocaine; and twelve bare arrests. The court then
   pointed to Dupre’s post-conviction behavior, listing inmate infractions
   including “possessing a dangerous weapon (3 times); . . . assault without
   serious injury; fighting; . . . [and] threatening bodily harm.” It ultimately
   concluded that Dupre’s “extensive criminal activity [was] troubling” and
   that “[b]efore and after his conviction, Dupre has consistently displayed an
   inability to follow rules and refrain from improper behavior.”
           The district court’s reliance on Dupre’s criminal history and
   post-incarceration behavior is not a “clearly erroneous assessment of the
   evidence.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). We
   have upheld a district court’s reliance on the same facts informing its original
   sentencing decision. See Batiste, 980 F.3d at 477–78 (affirming where
   “nothing has changed in the facts that informed its original sentencing
   decision, including Batiste’s criminal history” and the violent character of
   his predicate offense). We have also found a district court did not abuse its
   discretion by denying a defendant’s § 404 motion when its “true focus, in
   deciding to deny [his] motion, was his ‘extensive criminal history’—which


           1
             At that initial sentencing the court elaborated on Dupre’s violent tendencies. It
   described his prior adult convictions for possession of a firearm with narcotics, resisting
   arrest, and committing a second narcotics offense while previous charges were pending.
   Given this history, it concluded “[t]he defendant obviously ha[d] not been responsive to
   supervision.”




                                               4
Case: 20-30191      Document: 00516531068         Page: 5   Date Filed: 11/02/2022




                                   No. 20-30191


   included numerous drug distribution offenses—and his ‘lack of respect for
   the law.’” United States v. Robinson, 980 F.3d 454, 465 (5th Cir. 2020).
          The same is true here. The district court’s reliance on Dupre’s
   criminal history and demonstrated “inability to follow rules and refrain from
   improper behavior” both “[b]efore and after his conviction” was not a
   clearly erroneous assessment of the evidence. The court’s passing reference
   to Dupre’s arrest records does not change that result. Accordingly, Dupre
   cannot meet his burden to show the district court abused its discretion. See
   Batiste, 980 F.3d at 469.
                                                                 AFFIRMED.




                                         5
Case: 20-30191      Document: 00516531068           Page: 6    Date Filed: 11/02/2022




                                     No. 20-30191


   James L. Dennis, Circuit Judge, dissenting:
          I agree with Dupre that the district court abused its discretion by
   impermissibly relying on bare arrest records to deny him a reduction under
   the First Step Act of 2018. And because we cannot be certain as to whether
   the district court would have imposed the same sentence absent
   consideration of the bare arrest records, I would vacate and remand.
          As an initial matter, I agree with the majority that the proper standard
   of review is abuse of discretion, because Dupre was denied the opportunity
   to object to the district court’s reliance on his bare arrest records, as there
   was no in-person hearing on his motion, and the district court’s decision was
   rendered solely in a written order. See United States v. Diggles, 957 F.3d 551,
   559 (5th Cir. 2020) (en banc).
          Due process requires that facts relied on at sentencing be proved by a
   preponderance of the evidence. United States v. Windless, 719 F.3d 415, 420
   (5th Cir. 2013). Courts may not rely on a bare arrest record in the context of
   an initial sentencing. United States v. Foley, 946 F.3d 681, 686 (5th Cir. 2020).
   This court has not yet explicitly decided whether a district court may
   consider a bare arrest record when deciding a motion for a sentence reduction
   under § 404 of the First Step Act of 2018 (FSA), but we ought not endorse
   such considerations in light of our precedent. Pub. L. 115391, 132 Stat. 5194
   et seq. (2018). If sentencing facts must be proved by a preponderance of the
   evidence to meet the demands of due process, there is no reason that this
   same due process right should not apply when a district court engages in
   substantially similar fact-finding in assessing an offender’s criminal history
   as part of its discretionary decision as to whether to reduce the offender’s
   sentence. As we have stated, “an arrest, without more, is quite consistent
   with innocence.” United States v. Johnson, 648 F.3d 273, 278–79 (5th Cir.
   2011) (internal quotation marks omitted). This is true regardless of the




                                          6
Case: 20-30191      Document: 00516531068           Page: 7   Date Filed: 11/02/2022




                                     No. 20-30191


   proceeding in which arrest records are consulted. Thus, if the district court
   did rely on the bare records of Dupre’s twelve arrests, it abused its discretion
   in denying Dupre a sentence reduction.
          This court has held that where we cannot be “[]certain as to whether
   the district court would have imposed the same sentence absent”
   consideration of the bare arrest records, we must vacate the sentence
   imposed. Windless, 719 F.3d at 421 (alteration in original) (quoting Johnson,
   648 F.3d at 278). And here—despite the majority’s contention that “apart
   from Dupre’s arrest record,” the district court “had ample reasons to
   conclude that Dupre had a propensity for violence and an extensive criminal
   history”—only one of Dupre’s adjudicated offenses, a juvenile offense for
   aggravated assault, involved violence. Majority at 4. In explaining its
   decision, the district court stated that it was “concerned by the extensive
   nature of Dupre’s criminal history[,]” and that Dupre’s “criminal history
   reflects a propensity for violence and drug activity.” The court then listed
   Dupre’s juvenile and adult offenses as well as all twelve of Dupre’s
   unadjudicated arrests by their date and charge. But, again, only one of his
   adjudicated offenses—a juvenile offense for aggravated assault—involved
   violence. On the other hand, at least four of the twelve arrests contained in
   Dupre’s bare arrest records were for violent conduct. Thus, the district
   court’s finding that Dupre had a “propensity for violence” may have no basis
   absent a reliance on Dupre’s bare arrest records. As we explained in
   Windless, Dupre’s “criminal history appears quite different when his
   improperly considered arrests are ignored, [and thus] we cannot be ‘[]certain
   as to whether the district court would have [been] imposed the same sentence
   absent the [bare] arrests.’” 719 F.3d at 421. (second alteration in original)
   (quoting Johnson, 648 F.3d at 278). Further, the Government makes no
   argument that this error was harmless. See United States v. Walters, 418 F.3d
   461, 464 (5th Cir. 2005) (noting that the burden is on the government “to




                                          7
Case: 20-30191      Document: 00516531068          Page: 8   Date Filed: 11/02/2022




                                    No. 20-30191


   show harmless error beyond a reasonable doubt” before a federal
   constitutional error can be held harmless); cf. Windless, 719 F.3d at 421
   (concluding that the district court’s error in relying on bare arrest records
   was “not harmless”). Accordingly, I would conclude that the district court
   abused its discretion by relying on bare arrest records in denying Dupre a
   sentencing reduction.
          I respectfully dissent.




                                         8